EXHIBIT 5
11/16/2020         American Broadcasting Companies, Inc., et al. v. David R. Goodfriend, et al.                         Lew Leone

                                                         Page 1                                                         Page 3
           IN THE UNITED STATES DISTRICT COURT                         1    APPEARANCES (Continued):
             SOUTHERN DISTRICT OF NEW YORK                             2

       ------------------------------x                                 3    On behalf of Defendants David R. Goodfriend and
       AMERICAN BROADCASTING                    :                      4    Sports Fans Coalition NY, Inc.:
       COMPANIES, INC., et al., :
                              :
                                                                       5        R. DAVID HOSP, ESQ.
                  Plaintiffs, :                                        6        MARK PUZELLA, ESQ.
                              :      Case No.
            vs.                 :
                                                                       7        LAURA NAJEMY, ESQ.
                              : 19-cv-7136-LLS                         8        LINDSAY RINDSKOPF, ESQ.
       DAVID R. GOODFRIEND and                :                        9        CAROLINE SIMONS, ESQ.
       SPORTS FANS COALITION NY, :
       INC.,                      :
                                                                      10        Orrick, Herrington & Sutcliffe LLP
                              :                                       11        51 West 52nd Street
                  Defendants. :
       ------------------------------x
                                                                      12        New York, New York 10019
                                                                      13        PHONE: (212) 506-3535
             VIRTUAL VIDEOTAPED DEPOSITION OF                         14        EMAIL: dhosp@orrick.com
                    LEW LEONE
               Monday, November 16, 2020
                                                                      15             mpuzella@orrick.com
             10:01 a.m. Eastern Standard Time                         16             lnajemy@orrick.com
       REPORTER: Dawn A. Jaques, CSR, CLR
                                                                      17             lrindskopf@orrick.com
                                                                      18             csimons@orrick.com
                                                                      19
       ____________________________________________________
               DIGITAL EVIDENCE GROUP
                                                                      20    VIDEOGRAPHER AND EXHIBIT TECHNICIAN:
             1730 M Street, NW, Suite 812                             21        Henry Marte, Digital Evidence Group
               Washington, D.C. 20036                                 22
                 (202) 232-0646


                                                         Page 2                                                         Page 4
   1      APPEARANCES:                                                 1                I-N-D-E-X
   2                                                                   2    WITNESS:                          PAGE:
   3      On behalf of the Plaintiffs:                                 3    LEW LEONE
   4          JOSEPH M. TERRY, ESQ.                                    4       Examination by Mr. Hosp ........ 8, 93
   5          JANE CHONG, ESQ.                                         5       Examination by Mr. Terry ....... 86, 100
   6          Williams & Connolly LLP                                  6

   7          725 Twelfth Street, N.W.                                 7               E-X-H-I-B-I-T-S
   8          Washington, D.C. 20005                                   8    LEONE DEPOSITION EXHIBIT:                     PAGE:
   9          PHONE: (202) 434-5320 (Mr. Terry)                        9    Exhibit 1 December 17, 2019, Agreement
  10               (202) 434-5295 (Ms. Chong)                         10          (No Bates number) ........... 55
  11          EMAIL: jterry@wc.com                                    11

  12               jchong@wc.com                                      12

  13                                                                  13
  14      ALSO PRESENT:                                               14
  15         Elizabeth Casey, In-House Counsel, Fox                   15
  16         Joe Di Scipio, In-House Counsel, Fox                     16
  17                                                                  17
  18                                                                  18
  19                                                                  19
  20                                                                  20
  21                                                                  21
  22                                                                  22




                                                                                              1 (Pages 1 to 4)
www.DigitalEvidenceGroup.com                        Digital Evidence Group C'rt 2020                             202-232-6046
11/16/2020    American Broadcasting Companies, Inc., et al. v. David R. Goodfriend, et al.               Lew Leone

                                             Page 89                                                   Page 91
   1   advantaged when the Towers came down, and NBC,        1   Fox Broadcasting, and I think you had mentioned
   2   Fox, and the other stations were scrambling to get    2   something about their corporate relationship
   3   back up to put temporaries up on Empire, but there    3   earlier.
   4   was a -- there was a scramble.                        4            Do you know the precise corporate
   5        Q And you talked about a number of               5   relationship between those two entities?
   6   efforts that were made after that to try to find a    6        A No, I don't. I'd have to be able to
   7   new location for an antenna that a number of          7   read, you know, a prospectus to figure that out,
   8   different broadcasters could use; is that right?      8   but no, I don't know.
   9        A Yes, those efforts went on for years.          9            We're part of the same company. I
  10        Q And you talked about as part of that          10   don't know, you know, if we're a subsidiary or
  11   effort, one thing that people looked at was          11   wholly owned or the terminology.
  12   putting an antenna on Governors Island?              12        Q Okay. And you had mentioned how
  13        A Yeah, a stand-alone antenna on                13   audience size plays a role in advertising revenue.
  14   Governors Island, and it was countless hours of      14   Is that based on Nielsen ratings or something
  15   discussion. And again, that was sort of the          15   else?
  16   consensus that that would be the best place, and     16        A It's based solely on Nielsen ratings.
  17   there was a lot of lobbying done, and it was         17        Q Okay.
  18   basically shut down by, I believe it was             18        A Now, we do -- anything that we put out
  19   Governor Pataki at the time.                         19   on our website, we know what the viewership levels
  20        Q Okay. And there was also discussion           20   are. And I don't know -- I honestly don't know
  21   at the time of potentially using translators as      21   the relationship with the over-the-top. I mean, I
  22   one alternative; is that right?                      22   know they would know what the viewership is. I


                                             Page 90                                                   Page 92
   1        A That was one of -- yes, that was one           1   don't know to the extent that they share that with
   2   of the options that was talked about.                 2   Fox, but I typically don't see that data.
   3        Q Okay. And ultimately, what did Fox             3         Q Okay. And to your knowledge, do
   4   and other broadcasters land on as the best viable     4   individuals who view your programming through
   5   solution for broadcasting to the largest number of    5   Locast count for Nielsen ratings?
   6   people with the strongest signal strength allowed?    6         A They do not. That's one of the
   7        A Well, as it turned out, our best               7   biggest issues with Locast in my mind.
   8   option at that time was go back to Empire, which      8         Q You had mentioned -- you had testified
   9   we did, and wait until the World Trade Center was     9   a little bit about the relationship between
  10   complete.                                            10   retransmission fees and advertising revenue and,
  11        Q Okay. And that is currently where             11   you know, what percentage of your overall revenue
  12   your signal is?                                      12   came from which.
  13        A Yes.                                          13            Can you give us a high-level
  14        Q All right. And as a result of the             14   explanation of what has happened with advertising
  15   location and the power there, are your stations      15   fees during this period? I think you said what
  16   able to broadcast to the largest area and with the   16   was happening with retransmission, but what was
  17   strongest strength permitted by the FCC?             17   happening with advertising over the last 10 years?
  18        A Yes, we're at -- we're at full power          18         A Well, because of my knowledge of the
  19   as regulated by the FCC.                             19   market and having worked at multiple TV stations,
  20        Q Okay. You had mentioned, and I asked          20   and also we do receive audited figures that were
  21   you a question about a couple of different           21   from Ernst & Young, now they're from a different
  22   Fox entities, Fox Television Stations and            22   company, the ad revenue in -- I can take you back


                                                                           23 (Pages 89 to 92)
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2020                             202-232-6046
11/16/2020           American Broadcasting Companies, Inc., et al. v. David R. Goodfriend, et al.                                Lew Leone

                                                               Page 93                                                       Page 95
  1    even further -- in the New York market peaked in                       1    that with anyone?
  2    2000, 2001, at roughly $1.6 billion amongst all                        2        A No.
  3    the over-the-air TV stations. We're now down                           3        Q And so do you know whether or not the
  4    under a billion dollars in ad revenue, so it's                         4    network considers viewers of the cable stream as
  5    been death by a thousand cuts to the TV stations.                      5    more valuable to them than viewers who access by
  6            Some of that -- we've recouped some of                         6    over the air?
  7    that, not even close to all of it, with                                7           MR. TERRY: Objection to form, and
  8    retransmission, but again, the number is under a                       8    I'll caution the witness not to speculate about
  9    billion dollars. So it went from a billion six to                      9    what others may think.
 10    under a billion, and that's all in. That includes                     10           BY MR. HOSP:
 11    ad revenues and retransmission fees.                                  11        Q Do you know?
 12            So it's substantially -- it's a                               12        A Can you repeat the question?
 13    substantially depressed environment in the                            13        Q Sure. Do you know what type of viewer
 14    New York market, and it's worse in other markets.                     14    the network considers more valuable, somebody who
 15            MR. TERRY: I don't have any more                              15    accesses it through a cable subscription or
 16    questions at this time.                                               16    somebody who accesses it through over the air?
 17            MR. HOSP: Mr. Leone, I just have a                            17        A No, I don't know how they feel.
 18    few follow-ups.                                                       18        Q You mentioned that Locast is not
 19     FURTHER EXAMINATION BY COUNSEL FOR DEFENDANTS                        19    measured in Nielsen. How do you know that?
 20            BY MR. HOSP:                                                  20        A I asked my head of research.
 21        Q You mentioned that individuals at Fox,                          21        Q And what did they find out?
 22    the Fox network, communicated to you their mandate                    22        A And there's no over-the-top -- there's


                                                               Page 94                                                       Page 96
   1     to have the best signal possible. I'm                                1    no measurement currently of the over-the-top
   2     paraphrasing, I'm not trying to put words in your                    2    audience via Nielsen.
   3     mouth, but do you recall that testimony?                             3         Q Well, I think what you indicated was
   4           A Yes.                                                         4    you didn't know the degree to which Nielsen shared
   5           Q Who communicated that to you?                                5    those ratings of over-the-top with Fox.
   6           A It was both the CFO, the CEO, and the                        6         A I don't -- I don't agree with -- I
   7     EVP of Sales.                                                        7    didn't say that.
   8           Q Who were those?                                              8             The over-the-top -- over-the-top
   9           A My boss, Jack Abernethy, is the CEO.                         9    operators, they know who's watching, and we
  10     The CFO is no longer here, that was Betsy Swanson;                  10    know -- just as we know who's watching our
  11     and the EVP of Sales is Jim Burke. I'd also add                     11    website, but they don't share that information as
  12     the COO, Dennis Swanson.                                            12    far as I know. They may share it with Fox, but
  13           Q And in the course of either those                           13    that doesn't get shared by me.
  14     conversations or any other conversations, did any                   14             And honestly, what we care about here
  15     of those individuals discuss whether or not cable                   15    is the overall audience, because the only thing
  16     subscriber viewers are more valuable to the                         16    that we can control is our ad sales. We have no
  17     company than over-the-air viewers?                                  17    control over our retransmission or anything like
  18           A No, did not have that discussion.                           18    that. So I'm agnostic. I don't care how the
  19           Q Have you ever had any sort of                               19    person is watching, as long as they're counted,
  20     discussion about that?                                              20    then we can monetize that.
  21           A No, not with anyone at Fox.                                 21             That's my -- that's job one for me is
  22           Q Have you had any conversation like                          22    to -- I control what I can control and get the


                                                                                               24 (Pages 93 to 96)
www.DigitalEvidenceGroup.com                               Digital Evidence Group C'rt 2020                                202-232-6046
11/16/2020     American Broadcasting Companies, Inc., et al. v. David R. Goodfriend, et al.                                 Lew Leone

                                              Page 97                                                                      Page 99
   1   greatest, you know, ad revenue that we possibly           1              THE WITNESS: I don't know. I know
   2   can for the viewers that are measured. And again,         2      that they're not tracking our viewing.
   3   I don't care where they come from are.                    3              BY MR. HOSP:
   4        Q Okay. And Nielsen has the ability to               4           Q Okay. And other than the ways in
   5   track over-the-top viewership, correct?                   5      which you express that you know it, is there any
   6        A I don't know that. It's currently                  6      other basis that you claim that knowledge?
   7   not -- I know that it's currently not counted.            7           A Yeah, I believe Nielsen has stated
   8        Q When you say that you know that it's               8      that they're not tracking to my research -- head
   9   currently not counted, how do you know that?              9      of research.
  10        A My head of research told me it's              10               Q Okay. And you believe that?
  11   currently not counted, and he's got more knowledge   11               A I know that.
  12   than anyone I know.                                  12               Q Because?
  13        Q So that's all -- no over-the-top is           13               A It's not in our numbers.
  14   counted, is that what you're trying to say?          14               Q And you're basing -- I just want
  15        A That's what I'm saying.                       15          to make -- other than -- I just want to make sure
  16        Q Okay. And you know that just from             16          that other than -- you know, other than the
  17   your head of research?                               17          conversations you've had with your research
  18        A That and other factors, yes.                  18          assistant and your -- and your knowledge of the
  19        Q What are the other factors?                   19          business practices, of your own business
  20        A Business practices.                           20          practices, there isn't any other basis.
  21        Q What do you mean by that?                     21                  MR. TERRY: Objection. I don't think
  22        A We do not currently stream in pattern         22          he said research assistant. It was head of


                                              Page 98                                                                     Page 100
   1    our ads that we run over the air on over-the-top.    1       Research.
   2         Q But how does that impact the question         2               THE WITNESS: It was President of
   3    of whether or not Nielsen tracks over-the-top        3       Research, and I'm pretty sure Nielsen would --
   4    viewing?                                             4       Nielsen is going to want to charge us when they
   5         A Because Nielsen doesn't track them, so        5       start measuring that.
   6    they're not counted, so therefore we don't stream    6               BY MR. HOSP:
   7    the same ads to them.                                7           Q Okay. So no other -- other than what
   8         Q Okay. But do you know whether or not          8       you've testified to so far, no other basis?
   9    Nielsen has the ability to track?                    9           A Correct.
  10         A I don't know. They're currently not          10               MR. HOSP: Okay, I have nothing
  11    tracking it for us.                                 11       further.
  12         Q Okay. And other than business                12       FURTHER EXAMINATION BY COUNSEL FOR THE PLAINTIFFS
  13    practice and your research assistants, is there     13               BY MR. TERRY:
  14    any other basis that you believe you know that?     14           Q Mr. Leone, with over-the-top carriers
  15         A No, I know it. If they were counting         15       such as YouTube, are there licensing agreements or
  16    it, we would run the same ads and get credit for    16       carriage agreements between Fox and those
  17    them. We're currently not getting any credit for    17       entities?
  18    any over-the-top viewing.                           18           A Yes. I'm not -- same way I'm not
  19         Q Okay. But do you know whether or not         19       privy to the exact agreements as I am with cable,
  20    Nielsen tracks other over-the-top viewing?          20       yes, there's very similar agreements.
  21            MR. TERRY: Objection to form, asked         21           Q Okay. And when cable operators carry
  22    and answered. You can answer.                       22       your programming, that is subject to agreements



                                                                                    25 (Pages 97 to 100)
www.DigitalEvidenceGroup.com             Digital Evidence Group C'rt 2020                                                 202-232-6046
11/16/2020      American Broadcasting Companies, Inc., et al. v. David R. Goodfriend, et al.                     Lew Leone

                                                  Page 101                                                    Page 103
   1   with those carriers as well, right?                      1    tortured any further with those ads, but I'm not
   2         A Yes, also measured by Nielsen.                   2    going to pay the five bucks to something that is
   3         Q Okay. Now, when people view when                 3    just antithetical to my business.
   4   Locast transmits your programming, do you have any       4           MR. TERRY: Okay, thank you.
   5   agreements in place with them?                           5           No more questions at this time.
   6         A No agreements in place that I know of.           6           MR. HOSP: We have nothing further.
   7         Q And do you have any concerns about the           7           THE VIDEOGRAPHER: Okay. The time is
   8   manner in which Locast presents your programming?        8    12:43 p.m. Off the record.
   9         A I have great concerns. So when I                 9           (Whereupon, at 12:43 p.m., the taking
  10   found out that I would be called upon for this          10            of the deposition was concluded.
  11   deposition, I downloaded the Locast app to              11            Reading and signature were reserved.)
  12   experience it for myself, and I was horrified,          12

  13   one, that it's portrayed as a free service, and I       13

  14   was inundated and barraged by ads asking for            14

  15   money.                                                  15

  16            And those ads are indiscriminate in            16

  17   their placement, whereby they're placed over the        17

  18   top of my content -- our content, our news              18

  19   content, our syndicated content, our network            19

  20   content, our sports -- randomly. So it's                20

  21   disruptive.                                             21

  22            It's also placed over advertisements,          22



                                                  Page 102                                                    Page 104
   1   which I have a contract with my advertisers to           1            CERTIFICATE OF NOTARY PUBLIC
   2   display their ads on our signal, and the ads get
                                                                2        I, DAWN A. JAQUES, a Notary Public in and for
                                                                     the District of Columbia, before whom the foregoing
   3   covered up. So it's disingenuous and immoral, I          3    deposition was taken, do hereby certify that witness
   4   think, to sell our advertisers a commercial, and              whose testimony appears in the foregoing pages was
                                                                4    duly sworn by me; that the testimony of said witness
   5   then have it get covered up by viewers that are
                                                                     was taken by me in shorthand at the time and place
   6   viewing it over Locast.                                  5    mentioned in the caption hereof and thereafter
   7            So it's, in my mind, a disruption of                 reduced to typewriting under my supervision; that
                                                                6    said deposition is a true record of the testimony
   8   our business arrangements with legitimate                     given by said witness; that I am neither counsel
   9   over-the-top carriers and cable companies, and           7    for, related to, nor employed by any of the parties
  10   it's immoral to the way we -- you know, the way I             to the action in which this deposition is taken;
                                                                8    and, further, that I am not a relative or employee
  11   want to carry out my business practices.                      of any attorney or counsel employed by the parties
  12            And it's also not measured, so it's             9    thereto, nor financially or otherwise interested in
  13   sort of a double whammy on us. It's not measured,             the outcome of the actions.
                                                               10
  14   and it takes away from subscribers, so we can't,        11
                                                               12
  15   you know, benefit from any subscriber fees we get
                                                               13
  16   from people that watch our signal, and we can't         14
  17   benefit from any advertisers we might --                15
  18   advertising fees we might get because it's not          16                  _________________________
                                                               17                  Dawn A. Jaques, CSR, CLR
  19   counted.                                                18                  Notary Public in and for
  20            So it's a -- to say it's a free                19                  Commonwealth of Virginia
  21   service is also disingenuous, because I assume
                                                               20    My commission expires:
                                                               21    August 31, 2023
  22   that if you pay the five bucks, you won't be            22    Registration No. 132328


                                                                            26 (Pages 101 to 104)
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2020                               202-232-6046
11/16/2020          American Broadcasting Companies, Inc., et al. v. David R. Goodfriend, et al.                                                  Lew Leone

                                                                 Page 105                                                                    Page 107
  1    Lew Leone, c/o                                                               1   Digital Evidence Group, LLC
       Williams & Connolly LLP                                                      2   1730 M Street, NW, Suite 812
  2    725 Twelfth Street, N.W.
                                                                                    3   Washington, D.C. 20036
       Washington, D.C. 20005
  3
                                                                                    4   (202)232-0646
                                                                                    5
  4    Case: American Broadcasting Companies, Inc., et al. v. Goodfriend, et al.
       Date of deposition: November 16, 2020                                        6                 ERRATA SHEET
  5    Deponent: Lew Leone                                                          7
  6
                                                                                    8   Case: American Broadcasting Companies, Inc., et al. v. Goodfriend, et al.
  7    Please be advised that the transcript in the above
  8    referenced matter is now complete and ready for signature.
                                                                                    9   Witness Name: Lew Leone
  9    The deponent may come to this office to sign the transcript,                10   Deposition Date: November 16, 2020
 10    a copy may be purchased for the witness to review and sign,                 11   Page No. Line No.       Change
 11    or the deponent and/or counsel may waive the option of
                                                                                   12
 12    signing. Please advise us of the option selected.
                                                                                   13
 13    Please forward the errata sheet and the original signed
 14    signature page to counsel noticing the deposition, noting the               14

 15    applicable time period allowed for such by the governing                    15
 16    Rules of Procedure. If you have any questions, please do                    16
 17    not hesitate to call our office at (202)-232-0646.
                                                                                   17
 18

 19                                                                                18

 20    Sincerely,                                                                  19

       Digital Evidence Group                                                      20
 21    Copyright 2020 Digital Evidence Group
                                                                                   21     ___________________________            _____________
       Copying is forbidden, including electronically, absent
 22    express written consent.
                                                                                   22     Signature                  Date



                                                                 Page 106
  1    Digital Evidence Group, L.L.C.
       1730 M Street, NW, Suite 812
  2    Washington, D.C. 20036
       (202) 232-0646
  3
  4    SIGNATURE PAGE
       Case: American Broadcasting Companies, Inc., et al. v. Goodfriend, et al.
  5    Witness Name: Lew Leone
       Deposition Date: November 16, 2020
  6
  7    I do hereby acknowledge that I have read
       and examined the foregoing pages
  8    of the transcript of my deposition and that:
  9
 10    (Check appropriate box):
       ( ) The same is a true, correct and
 11    complete transcription of the answers given by
       me to the questions therein recorded.
 12    ( ) Except for the changes noted in the
       attached Errata Sheet, the same is a true,
 13    correct and complete transcription of the
       answers given by me to the questions therein
 14    recorded.
 15
 16    _____________        _________________________
 17     DATE               WITNESS SIGNATURE
 18
 19
 20
 21    _____________          __________________________
 22     DATE                  NOTARY



                                                                                                  27 (Pages 105 to 107)
www.DigitalEvidenceGroup.com                                Digital Evidence Group C'rt 2020                                                202-232-6046
